Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154360(51)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  MICHAEL MARTIN,                                                                                           Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 154360
  v                                                                  COA: 328240
                                                                     Kalamazoo CC: 2013-000485-NO
  MILHAM MEADOWS I LIMITED
  PARTHERSHIP and MEDALLION
  MANAGEMENT, INC.,
             Defendants-Appellants.
  __________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before November 15, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 9, 2016
                                                                               Clerk